Ethridge, J.,
delivered the opinion of the court.
W. Fred Skaggs,, brought suit against the Scottish Union & National Insurance Company on a policy issued March 3, 1913, on household furniture and effects, the policy covering a period of three years from its date. In January, 1915, a fire burned the house occupied by the plaintiff, and a portion of the furniture was destroyed or damaged. The plaintiff sued for four hundred and seventy-five dollars and fifty cents, suit being based upon the policy, which was attached to the declaration. The defendant pleaded on arbitration and award, in which plea it was alleged that, after the loss-plaintiff and defendant submitted the matter to an arbitration, at the request and instance of the plaintiff, and that the arbitrators awarded plaintiff one hundred and sixty dollars and seventy-five cents; that this amount was tendered by the insurance company to the plaintiff, which plaintiff declined. The plea also set forth that the contract of insurance provided for an arbitration in the case of disagreement between the plaintiff and defendant as to the value of the property damaged, or destroyed, in case of fire, and made a copy of the agreement for submission to arbitration, and the award exhibits to the plea, and alleged that it was not liable beyond the one hundred and sixty dollars and seventy-five cents awarded. To this plea the plaintiff demurred on two grounds: First, that the plea shows on its face that the provisions of the said insurance policy referred to in the special plea as to total loss to be invalid and void, and therefore any arbitration based thereon is void; second, that the special plea and appraisement show on their face that the entire subject-matter purported to have been submitted to the arbitrators was not considered by the arbitrators, and no award was made as to damage, but that the award was only made as to loss.
*626It was the theory of the plaintiff that some of the insured furniture was totally destroyed, and that the provisions of the valued policy law prohibited the company from denying the actual value of such articles totally destroyed, and that the arbitration as to this .part was void.- It was contended that the clause in the agreement to submit, as follows:
“It is expressly understood that this agreement and appraisément is for the purpose of ascertaining and fixing the amount of sound value and loss and damage only, to the property hereinafter described, and shall not determine, waive or invalidate any other right or rights of either party to this agreement.” has the effect of invalidating the award as a binding obligation. The furniture insured was not described in particular items, but was described generally as “household goods, furniture, kitchen furniture, utensils, bed, bedding, linens, carpets,” etc., covering in extenso general classes of household property. The policy was fon one thousand dollars, and the loss and damage claimed only amounted, according to plaintiff’s claim, to four hundred and seventy-five dollars. There was not, therefore, a total loss, and the valued policy law did noffaffect this arbitration.
It is not necessary to decide whether, in case of total loss, the clause to submit to arbitration would be binding. The arbitration, according to letters introduced in evidence, was brought about at the instance of the plaintiff, and nothing appears upon the face of the submission and findings, made an exhibit to the plea, to show that the arbitration was avoided for any of the matters named in section 107 of the Code, being a part of the chapter on “Arbitration and Award.”
It is the policy of this state to, permit parties to arbitrate their differences and to give effect to a valid submission and award in such cases. The matter of arbitration and award is covered by chapter 6, Code of 1906; and the public policy of the state in regard *627thereto is embraced in section 114, the concluding section of this chapter, which reads as follows:
“Hoiv to Construe This Statute. — This chapter shall not be construed to take away from the courts of equity their power over awards, nor to make invalid any award good at common law; and it shall be liberally construed for the encouragement ,of the settlement of disputes and the prevention of litigation.”
"We think it was error for the court below to sustain the demurrer to the plea of the defendant. The case will be reversed and remanded, with leave to the plaintiff to plead further, and, if he desires, to amend his original «declaration to conform to this opinion. •

Reversed and remanded.